                                                       Entered on Docket
                                                       September 14, 2020
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
 1     Stephen D. Finestone (125675)                   NORTHERN DISTRICT OF CALIFORNIA

       Jennifer C. Hayes (197252)
       Ryan A. Witthans (301432)                       Signed and Filed: September 14, 2020
 2
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel. (415) 421-2624
       Fax (415) 398-2820
 5     sfinestone@fhlawllp.com
                                                     __________________________________________
       jhayes@fhlawllp.com                           HANNAH L. BLUMENSTIEL
 6                                                   U.S. Bankruptcy Judge
       Attorneys for Debtor
 7     Munchery, Inc.

 8
                              UNITED S TATES BANKRUPTCY COURT
 9
                              NORTH ERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVIS ION
11

12
        In re                                               Case No. 19-30232-HLB
13                                                          Chapter 11
        MUNCHERY, INC.,
14                                                          ORDER SUSTAINING DEBTOR’S
        Debtor and Debtor-in-Possession.                    OBJECTION TO CLAIM OF SAN
15                                                          MATEO COUNTY (CLAIM NO. 38)
16

17

18              Upon due consideration and good cause appearing therefor, based upon the Objection to

19     Claim of San Mateo County (Claim No. 38) (the “Objection”) (ECF 367), it appearing that the

20     Objection and related Notice were properly served (ECF 367, 369) and that the affected

21     claimholder did not file or serve a response by the deadline for doing so, the Court hereby orders

22     as follows:

23              1.     The Objection is sustained.

24              2.     The penalty portion of Claim No. 38, totaling $7,118.84, is equitably subordinated

25     to the claims of general unsecured creditors.

26              3.     Claim No. 38 is otherwise allowed as a priority tax claim, pursuant to 11 U.S.C.

27     §507(a)(8), in the sum of $40,729.11.

28                                          **END OF ORDER**

                                                                                                          1

     Case: 19-30232      Doc# 398      Filed: 09/14/20      Entered: 09/14/20 08:29:03     Page 1 of
                                                    2
 1     COURT SERVICE LIST

 2     ECF Participants Only

 3

 4

 5

 6

 7

 8

 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                                                             2

     Case: 19-30232    Doc# 398   Filed: 09/14/20   Entered: 09/14/20 08:29:03   Page 2 of
                                               2
